Citation Nr: 0620571	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  02-17 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for ulcerative colitis 
as secondary to PTSD.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from April 1974 to April 1977.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In March 2004, the Board affirmed the RO's rating decision.  
The veteran then appealed the Board's March 2004 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In March 2006, based on a Joint Motion for Remand 
(joint motion), the Court issued an Order setting aside the 
Board's decision and remanding the matter to the Board for 
readjudication consistent with the joint motion and 
applicable law.  

The Board in turn REMANDS these claims to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  


REMAND

The veteran claims entitlement to service connection for PTSD 
and ulcerative colitis as secondary to PTSD.  She 
specifically asserts that she developed these disorders after 
being sexually assaulted in 1973, following a provisional 
acceptance into the service.  This assault allegedly involved 
her recruiting officer asking her to undergo a medical 
examination in his office, during which he touched her 
breasts and put his finger in her vagina.  Additional action 
is necessary before the Board decides these claims.

First, as the parties point out in their joint remand, during 
the course of this appeal, the veteran notified the RO that, 
shortly after her entrance into the service, she sought 
hospitalization for mental complaints secondary to the 
assault at a dispensary in Monterey, California.  Thereafter, 
VA did not endeavor to obtain records of this 
hospitalization.  Inasmuch as they are pertinent to the 
claims on appeal, such action should be taken on remand.

Second, according to a copy of a complaint filed with the 
police department, the veteran experienced the assault in 
October 1973, approximately seven months prior to her 
entrance into the service.  She and her representative claim, 
however, that, at the time of the assault, the veteran had 
already been provisionally accepted into the service and was 
on non-pay status under the delayed entry program.  Such a 
fact could change the disposition of the claims on appeal.  
Therefore, on remand, verification from the service 
department should be sought.

Third, on November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002), became law.  
Regulations implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and the claimant's 
representative, if any, of the information and medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion of the evidence the 
claimant is to provide and which portion of the evidence VA 
will attempt to obtain on the claimant's behalf.  They also 
require VA to assist a claimant in obtaining evidence 
necessary to substantiate a claim, but such assistance is not 
required if there is no reasonable possibility that it would 
aid in substantiating the claim.  The United States Court of 
Appeals for Veterans Claims (Court) has mandated that VA 
ensure strict compliance with the provisions of the VCAA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486.

In this case, the RO sent the veteran VCAA notice on the 
claims on appeal.  However, given the Court's recent holding, 
such notice is now inadequate.  This procedural deficiency 
should be corrected on remand, including, if appropriate, by 
providing the veteran notice of all evidence VA was unable to 
obtain in support of her claims, explaining the efforts made 
to obtain such evidence, and describing any further action VA 
will take to substantiate the veteran's claims.  See 
38 U.S.C.A. § 5103A(b)(2) (West 2002). 

Fourth, the record conflicts regarding whether the veteran 
has PTSD.  For instance, in April 2002, the veteran underwent 
a VA medical examination, during which an examiner indicated 
that the veteran appeared to meet the criteria for PTSD.  
That examiner then failed to diagnose PTSD and instead 
diagnosed major depressive disorder, recurrent, in partial 
remission, and borderline personality disorder.  Other 
medical evidence of record includes diagnoses of psychiatric 
disorders other than PTSD and a succinct written statement 
linking PTSD to the 1973 assault.  Given the foregoing, 
additional medical inquiry is necessary to reconcile the 
conflicting diagnoses of record.  

This case is REMANDED for the following action:

1.  Contact the veteran's service 
department and ask personnel therefrom to 
indicate in writing whether, by October 
1973, the veteran had been provisionally 
accepted into the service.  Associate the 
response with the claims file.

2.  After obtaining any necessary 
authorization, request, obtain and 
associate with the claims file records of 
the veteran's in-service hospitalization 
for mental complaints at a dispensary in 
Monterey, California.  If such records 
are unavailable or do not exist, 
personnel from the dispensary should so 
indicate in writing and the response 
should be associated with the claims 
file. 

3.  Provide the veteran VCAA notice, 
which satisfies the requirements of the 
Court's holdings in Quartuccio, Pelegrini 
II and Dingess/Hartman.  Such notice 
should inform the veteran of any evidence 
VA was unable to obtain in support of the 
claims on appeal, explain the efforts 
made to obtain such records, and describe 
any further action VA plans to take to 
substantiate the veteran's claims. 

4.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a psychiatric 
examination for the purpose of 
determining the etiology of the veteran's 
PTSD.  AMC should forward the claims file 
to the examiner for review of all 
pertinent documents therein and ask the 
examiner to confirm in his written report 
that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) Identify all evident psychiatric 
symptomatology;  

b) Diagnose all evident psychiatric 
disorders, including, if 
appropriate, PTSD;  

c) Offer an opinion regarding the 
etiology of PTSD, provided it 
exists;  

d) In so doing, specifically 
indicate whether such disorder is at 
least as likely as not related to a 
verified in-service stressor;    

e) Refrain from relying upon an 
unverified stressor in determining 
whether the veteran's 
service experience was of sufficient 
severity to support a diagnosis of 
PTSD; and   

f) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

5.  Thereafter, readjudicate the veteran's 
claims based on all of the evidence of 
record.  If the claim is denied, provide 
the veteran and her representative a 
supplemental statement of the case and an 
opportunity to respond thereto.  

Subject to current appellate procedure, return this case to 
the Board for further consideration.  By this REMAND, the 
Board intimates no opinion as to the ultimate disposition of 
the appeal.  No action is required of the veteran unless she 
receives further notice.  She does, however, have the right 
to submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



